David Newbern, Judge, concurring. I agree with the result, but I take issue with that part of the majority opinion which seems to make findings of fact. For example, the opinion says: From the evidence we find Woods was forced to leave his job to protect his health in that some chemical had splashed on his body and was burning his skin. He was not near health facilities — he had to leave for personal care. When Woods went seeking his boss someone else asked for his keys. Of course, this court does not hear this appeal de novo. We do not make factual determinations, and I believe we should limit ourselves to saying simply there was not substantial evidence in the record to support the board’s decision. From what we, from this vantage point, have learned of the process which brings employment security bénefits appeals to us, I suspect this decision will work a radical change. No longer will an employer be able to use the testimony of a company president or personnel manager who has only second hand knowledge to refute the testimony of an employee with respect to the circumstances surrounding his departure from a job. I find this change to be important and salutary.